Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith, III et al. (US 20060101685 A1) in view of Huang (CN 109758368 A).
In regards to claim 1, Smith teaches a mountable display device synonymous to the disclosed magic cube timing device based on Bluetooth communication (Paragraphs 35, 39), comprising a timer main body; the timer main body comprises a main body housing, a main control PCB board (408), a display apparatus (400) (Paragraph 49), and two magnetic surface stickers (Paragraph 48), both the display apparatus and the magnetic surface sticker are mounted on an outer surface of the main body housing, the magnetic surface stickers are located on two sides of the display apparatus, the main control (Paragraph 48).  Furthermore, Smith teaches PCB board is mounted inside the main body housing, two through holes are disposed in the main body housing, one end of the magnetic surface sticker penetrates through the through hole to connect to the main control PCB board (Paragraph 48; Figure 16).  Smith then teaches a Bluetooth module is disposed on the main control PCB board, the Bluetooth module is connected to an external terminal (such as a mobile communication device (170)) (Paragraph 39; Figure 10). 

Smith however fails to teach a non-slip mat to which the timer main body is fastened to.  Huang on the other hand teaches a mountable device which may comprise a timer display component, may further contain a non-sip mat fastened to its main body (Abstract).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Huang’s teaching with Smith’s teaching in order to effectively reduce the motion/movement of the device once mounted.
In regards to claim 2, Smith modified teaches the magic cube/timing device  with Bluetooth communication having the main body bottom housing being snapped to the main body surface housing (Paragraph 39), and both the display apparatus  and the magnetic surface sticker are mounted on the main body surface housing (Paragraph 48).  Furthermore, Huang teaches the main body of the mountable display device with timer being fastened to a non-slip mat (Abstract).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith, III et al. (US 20060101685 A1) in view of Huang (CN 109758368 A) as applied to claim 1 above, and further in view of Reggiardo et al. (US 20070176867 A1) .
In regards to claim 5, Smith modified fails to teach the display apparatus comprises a display screen and a button, the button is located on one side of the display screen), the display screen comprises an LCD screen and a zebra-strip conductive adhesive, the zebra-strip conductive adhesive is connected to both the LCD screen and the main control PCB board, and the button is connected to the main control PCB board.  Reggiardo on the other hand teaches the display apparatus comprises a display screen and a button, the button is located on one side of the display screen (Paragraph 23), the display screen comprises an LCD screen and a zebra-strip conductive adhesive, the zebra-strip .

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith, III et al. (US 20060101685 A1) in view of Huang (CN 109758368 A) as applied to claim 1 above, and further in view of Liu (US 20080016266 A1).
In regards to claim 6, Smith modified fails to teach a connection cable socket component is further disposed at the opening of the main body surface housing and inside the main body housing, the connection cable socket component is connected to the main control PCB board, and an adapted connection cable is inserted into the connection cable socket component to externally connect the device to a large display device.  Liu on the other hand discloses a connection cable socket component is further disposed at the opening of the main body surface housing and inside the main body housing, the connection cable socket component is connected to the main control PCB board, and an adapted connection cable is inserted into the connection cable socket component to externally connect the device to a large display device (Paragraph 35).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Liu’s teaching with Smith modified’s teaching in order to effectively provide a connection for upgrading the display device accordingly.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith, III et al. (US 20060101685 A1) in view of Huang (CN 109758368 A) as applied to claim 1 above, and further in view of Matsoff (US 20060216679 A1).
In regards to claim 7, Smith modified fails to teach a start button is disposed on the main body housing, and the start button is connected to the main control PCB board, so that timing of the main control PCB board is started when the magic cube touches the start button. Matsoff however, teaches a start button is disposed on the main body housing, and the start button is connected to the main control .

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith, III et al. (US 20060101685 A1) in view of Huang (CN 109758368 A) as applied to claim 1 above, and further in view of Thomas et al. (US 20160234356 A1).
In regards to claim 8, Smith modified fails to teach an ultrasonic transceiver module is disposed on the main body housing, and the Ultrasonic transceiver module is connected to the main control PCB board, so that the main control PCB board starts timing when the ultrasonic transceiver module detects rotation of the magic cube.  Thomas on the other hand, teaches an ultrasonic transceiver module is disposed on the main body housing, and the ultrasonic transceiver module is connected to the main control PCB board, so that the main control PCB board starts timing when the ultrasonic transceiver module detects rotation of the magic cube (Paragraph 860).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Thomas’ teaching with Smith modified’s teaching in order to enable the triggering of the timer component depending on the configuration of r the display device.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith, III et al. (US 20060101685 A1) in view of Huang (CN 109758368 A) as applied to claim 1 above, and further in view of Shikata et al. (US 20130095921 A1).
In regards to claim 9, Smith modified fails to teach a camera is disposed on the main body housing, and the camera is connected to the main control PCB board, so that the main control PCB board starts timing when the camera captures rotation of the magic cube.  Shikata on the other hand teaches a camera is disposed on the main body housing, and the camera is connected to the main control PCB board, so that the main control PCB board starts timing when the camera captures rotation of the magic cube (Paragraph 108).  It would have been obvious to a person of ordinary skill in the art before the .


Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith, III et al. (US 20060101685 A1) in view of Huang (CN 109758368 A) as applied to claim 1 above, and further in view of Cotton (US 20200100692 A1).
In regards to claim 10, Smith modified fails to teach a lanyard wearable around a wrist is disposed on the main body housing, and an acceleration sensor connected to the main control PCB board is further disposed inside the main body housing, so that when the wrist rotates the magic cube, the main control PCB board senses the rotation by using the acceleration sensor and performs timing.  Cotton on the other hand teaches a lanyard wearable around a wrist is disposed on the main body housing, and an acceleration sensor connected to the main control PCB board is further disposed inside the main body housing, so that when the wrist rotates the magic cube, the main control PCB board senses the rotation by using the acceleration sensor and performs timing (Paragraphs 26, 29 , 31).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Cotton’s teaching with Smith modified’s teaching in order to effectively capture the position and motion of the display device.

Allowable Subject Matter
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 3 reads as “the main body surface housing is an open surface housing, a conductive optical fiber is fixedly mounted at an opening of the main body surface housing, a light guide PCB board is disposed inside the main body surface housing and the light guide PCB board is connected to both the battery apparatus and the conductive optical fiber.”  During the time of the said invention , there was no 
Claim 4 reads as “a conductive optical fiber pressure plate is further disposed inside the main body surface housing, and the conductive optical fiber pressure plate is in contact with the conductive optical fiber.”  During the time of the said invention , there was no prior art that taught the scope of the invention in its entirety, as a result, the applicant acknowledges the scope of the invention as novel.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D AFRIFA-KYEI whose telephone number is (571)270-7826. The examiner can normally be reached Monday-Friday 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on 5712726338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY D AFRIFA-KYEI/             Examiner, Art Unit 2685             
/HAI PHAN/             Supervisory Patent Examiner, Art Unit 2685